1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     ALLSTATE INSURANCE COMPANY, et.                   Case No. 2:15-cv-02265-MMD-DJA
      al.,
7                                                                      ORDER
                                         Plaintiffs,
8            v.

9     MARJORIE BELSKY, MD, et. al.,

10                                    Defendants.

11

12          Before the Court is Plaintiffs’ motion to seal (ECF No. 465) and Plaintiffs’ motion

13   to permit the deposition transcript of non-party witness Loretta Muir to be used in

14   accordance with FRCP 32(a)(4)(E), or in the alternative, a motion in limine to deem

15   admissible deposition transcript (ECF No. 466). Because Defendants have failed to

16   object, as further explained below, the Court grants the motions.

17          The time for Defendants to respond to the motions has long expired and to date,

18   Defendants have failed to respond. Opposition to the motions were due February 16,

19   2021,14 days from the date the motions were filed. (ECF Nos. 465, 466.) LR 7-2(d)

20   provides that "[t]he failure of an opposing party to file points and authorities in response

21   to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees,

22   constitutes a consent to the granting of the motion." Thus, Plaintiffs’ motions are properly

23   granted under LR 7-2(d) because Defendants have failed to oppose them.1 However,

24   Plaintiffs must file a redacted version of their motion to permit the deposition transcript of

25   non-party witness Loretta Muir (ECF No. 466) for the public record pursuant to LCR IC 6-

26   1.

27
            1The Court specifically grants the motion to permit the deposition transcript of non-
28
     party witness Loretta Muir in accordance with FRCP 32(a)(4)(E) and not in the alternative.
1          It is therefore ordered that Plaintiffs’ motion to seal (ECF No. 465) is granted.

2          It is further ordered that Plaintiffs’ motion to permit the deposition transcript of non-

3    party witness Loretta Muir to be used in accordance with FRCP 32(a)(4)(E) (ECF No.

4    466) is granted.

5          It is further ordered that Plaintiffs must file a redacted copy of the motion to permit

6    the deposition transcript of non-party witness Loretta Muir to be used in accordance with

7    FRCP 32(a)(4)(E) within seven days of this Order.

8          DATED THIS 28th Day of April 2021.

9

10

11                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                   2
